       Case 1:20-cv-00436-DAD-BAM Document 26 Filed 07/22/20 Page 1 of 5



1
2
3
4                             UNITED STATES DISTRICT COURT
5
                                EASTERN DISTRICT OF CALIFORNIA
6
7
     SANDRA WILSON,
8                                            Case No. 1:20-cv-00436-DAD-BAM
                 Plaintiff,
9
           v.                                SCHEDULING CONFERENCE ORDER
10
     C R BARD INCORPORATED, et al.,          Amendment
11
                 Defendants.                 to Pleadings:          September 11, 2020
12   ________________________________/
                                             Initial Disclosures:   August 5, 2020
13
14                                           Plaintiff’s Expert
                                             Disclosure:            September 3, 2021
15
                                             Defendants’ Expert
16                                           Disclosure:            October 1, 2021
17
                                             Supplemental
18                                           Expert Disclosure:     November 1, 2021

19                                           Non-expert
                                             Discovery Cutoff:      August 3, 2021
20
21                                           Discovery Cutoff for
                                             Plaintiff’s Experts: January 14, 2022
22
                                             Discovery Cutoff for
23                                           Defendants’ Experts: February 14, 2022
24
                                             Pretrial Motion
25                                           Filing Deadline:       March 4, 2022

26
27
28


                                              1
       Case 1:20-cv-00436-DAD-BAM Document 26 Filed 07/22/20 Page 2 of 5



1             This Court conducted a scheduling conference on July 22, 2020. Counsel Samuel Wendt

2    appeared by telephone on behalf of Plaintiff Sandra Wilson. Counsel Shawtina Lewis, Matthew

3    Lerner, and James Rogers appeared by telephone on behalf of Defendants C R Bard Incorporated and

4    Bard Peripheral Vascular Incorporated. Pursuant to Fed. R. Civ. P. 16(b), this Court sets a schedule

5    for this action.

6        1. Amendment to the Parties’ Pleadings

7             All stipulated amendments or motions to amend shall be filed by September 11, 2020.

8        2. Current Status of Consent to the Magistrate Judge Jurisdiction

9             Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further

10   proceedings in this case, including trial, before the Honorable Barbara A. McAuliffe, U.S. Magistrate

11   Judge.

12       3. Fed. R. Civ. P. 26(a)(1) Initial Disclosures

13            Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by August 5, 2020.

14       4. Discovery Cutoffs and Limits

15            Plaintiff shall produce the completed Plaintiff’s Fact Sheet and related information utilized in

16   the In re: C R. Bard, Inc. IVC Filter MDL by August 21, 2020. Defendants shall produce the

17   completed Defendant’s Fact Sheet and related information utilized in the In re: C R. Bard, Inc. IVC

18   Filter MDL by September 21, 2020.

19            Plaintiff’s initial expert witness disclosures shall be served no later than September 3, 2021.

20   Defendants’ initial expert witness disclosures shall be served no later than October 1, 2021.

21   Supplemental expert witness disclosures shall be served no later than November 1, 2021. Such

22   disclosures must be made pursuant to Fed. R. Civ. P. 26(a)(2)(A) and (B) and shall include all

23   information required thereunder. In addition, Fed. R. Civ. P. 26(b)(4) and Fed. R. Civ. P. 26(e) shall

24   specifically apply to all discovery relating to expert witnesses and their opinions. Each expert witness

25   must be prepared fully to be examined on all subjects and opinions included in the designations.

26   Failure to comply with these requirements will result in the imposition of appropriate sanctions, which

27   may include the preclusion of testimony or other evidence offered through the expert witness. In

28   particular, this Court will enforce preclusion of testimony or other evidence if Fed. R. Civ. P. 26(e) is


                                                          2
       Case 1:20-cv-00436-DAD-BAM Document 26 Filed 07/22/20 Page 3 of 5



1    not strictly complied with.

2           All non-expert discovery, including motions to compel, shall be completed no later than

3    August 3, 2021. All expert discovery, including motions to compel, regarding Plaintiff’s experts shall

4    be completed no later than January 14, 2022. All expert discovery, including motions to compel,

5    regarding Defendants’ experts shall be completed no later than February 14, 2022. Compliance with

6    these discovery cutoffs requires motions to compel be filed and heard sufficiently in advance of the

7    cutoff so that the Court may grant effective relief within the allotted discovery time. A party’s failure

8    to have a discovery dispute heard sufficiently in advance of the discovery cutoff may result in denial

9    of the motion as untimely.

10          Counsel must comply with Local Rule 251 with respect to discovery disputes or the motion

11   will be denied without prejudice and dropped from calendar. In addition to filing a joint statement

12   electronically, a copy of the joint statement shall also be sent Judge McAuliffe’s chambers by email to

13   bamorders@caed.uscourts.gov. Counsel for the parties are additionally required to conduct at least one

14   telephonic or in person conference as part of their obligations to meet and confer in good faith to

15   resolve their discovery dispute prior to seeking judicial intervention. The parties are further cautioned

16   that boilerplate objections to written discovery will be summarily denied.

17          Upon stipulation of the parties, Judge McAuliffe will resolve discovery disputes by informal

18   telephonic conference outside the formal procedures of the Local Rules and Federal Rules of Civil

19   Procedure governing noticed motions to compel. The procedures for requesting an informal

20   telephonic conference are set forth in Judge McAuliffe’s Case Management Procedures located on the

21   Court’s website, http://www.caed.uscourts.gov. If the parties stipulate to an informal ruling on a

22   discovery dispute that arises during a deposition, they may request an informal ruling during the

23   deposition by contacting Judge McAuliffe’s Courtroom Deputy, Esther Valdez, by telephone at (559)

24   499-5788.

25      5. Pretrial Motion Schedule

26          All pre-trial motions, both dispositive and non-dispositive (except motions to compel,

27   addressed above), including Daubert motions, shall be served and filed on or before March 4, 2022.

28   Non-dispositive motions are heard on Fridays at 9:00 a.m., before the Honorable Barbara A.


                                                         3
        Case 1:20-cv-00436-DAD-BAM Document 26 Filed 07/22/20 Page 4 of 5



1    McAuliffe, United States Magistrate Judge, in Courtroom 8. Before scheduling such motions, the

2    parties shall comply with Local Rule 230 or Local Rule 251.

3             The parties are advised that unless prior leave of the Court is obtained, all moving and

4    opposition briefs or legal memorandum in civil cases before Judge McAuliffe shall not exceed twenty-

5    five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page

6    limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to be filed

7    without leave, may not be considered by the Court.

8             Counsel or pro se parties may appear and argue non-dispositive motions before Judge

9    McAuliffe by telephone by dialing the Court’s teleconference line at 1-877-411-9748 and entering

10   Access Code 3219139, provided they indicate their intent to appear telephonically on their pleadings

11   or by email to evaldez@caed.uscourts.gov at least one week prior to the hearing.

12                        Motions for Summary Judgment or Summary Adjudication

13            Prior to filing a motion for summary judgment or motion for summary adjudication the parties

14   are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be raised in the

15   motion.

16            The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where a

17   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

18   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

19   issues for review by the Court; 5) explore the possibility of settlement before the parties incur the

20   expense of briefing a summary judgment motion; and 6) to arrive at a joint statement of undisputed

21   facts.

22            The moving party shall initiate the meeting and provide a draft of the joint statement of

23   undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a joint

24   statement of undisputed facts.

25            In the notice of motion, the moving party shall certify that the parties have met and conferred

26   as ordered above and set forth a statement of good cause for the failure to meet and confer.

27       6. Mandatory Settlement Conference

28            A Settlement Conference has not been scheduled. The parties are advised to contact the Court


                                                          4
        Case 1:20-cv-00436-DAD-BAM Document 26 Filed 07/22/20 Page 5 of 5



1    if they determine that a settlement conference would be beneficial. If a settlement conference is set,

2    the parties are advised that unless otherwise permitted in advance by the Court, the attorneys who will

3    try the case shall appear at the settlement conference with the parties and the person or persons having

4    full authority to negotiate and settle the case, on any terms, at the conference.

5        7. Pretrial Conference and Trial

6            The parties have been advised that District Judge Dale A. Drozd is the sole active district judge

7    in this Division and it is uncertain who the trial judge will be and if and when the case may proceed to

8    trial. In light of the judicial emergency in this District, the Court declines to set a pretrial conference

9    or trial dates at this time.

10       8. Effect of This Order

11           This order represents the best estimate of the Court and counsel as to the agenda most suitable

12   to dispose of this case. If the parties determine at any time that the schedule outlined in this order

13   cannot be met, counsel are ordered to notify the Court immediately of that fact so that adjustments

14   may be made, either by stipulation or by subsequent status conference.

15           The dates set in this Order are considered to be firm and will not be modified absent a

16   showing of good cause even if the request to modify is made by stipulation. Stipulations

17   extending the deadlines contained herein will not be considered unless they are accompanied by

18   affidavits or declarations, and where appropriate, attached exhibits, which establish good cause

19   for granting the relief requested.

20           The failure to comply with this order may result in the imposition of sanctions.

21
22   IT IS SO ORDERED.

23
         Dated:     July 22, 2020                               /s/ Barbara    A. McAuliffe             _
24                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                           5
